DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Claims 1-20 are pending. Claims 1-20 are rejected. 

Claim Interpretation
Where an explicit definition is provided by the applicant for a term that definition will control interpretation of the term as it is used in the claim. MPEP 2111.01 IV.
In the present case, the Applicant defined the phrases “free of molasses” and “substantially free of molasses”. 
The phrase “free of molasses” means the feed blocks contain no molasses (specification, p. 4, para 019).
The phrase “substantially free of molasses” means the blocks contain less than 2 wt% molasses on a dry matter basis (specification, p. 5, para 019). 
 
Claim Rejections - 35 USC § 112
Rejections under 35 U.S.C. 112(b)/ pre-AIA  35 U.S.C. 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 1-19 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 19 are indefinite because it is not clear how the methods achieve the recited preamble goal of “making a feed block” when the claims fail to recite any step of making a feed block. 

Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ethington, Jr. et al., US 2003/0152689 A1; discloses a method of making a feed block (solid cast feed product, abstract; block, para 0086) comprising forming a premixture of a liquid agricultural by-product and added (exogenous) carbohydrate (para 0019). Ethington discloses the liquid agricultural by-product may be selected from steepwater, condensed fermented corn extractives, and molasses (para 0026). Ethington discloses the phrase “condensed fermented corn extractives” is also known as steep liquor and steepwater (para 0012). Ethington discloses the exogenous carbohydrate may be a sugar (dextrose, para 0051). Ethington discloses concentrating the premixture to a solids content of about 71-97% (para 0017). Ethington discloses forming an admixture by combining the concentrated premixture with dry components 
Westberg, US 2004/0018288 A1; discloses forming an admixture by adding dry materials to the concentrated premixture (para 0012). Westberg discloses the carbohydrate material may be any sugar based material that is palatable to animals (para 0008). Westberg discloses the carbohydrate material may be molasses, concentrated separator by-product, or corn steep liquor (para 0008). Westberg discloses the carbohydrate material may be a combination including concentrated separator by-product (para 0008). Westberg discloses the concentrated separator by-product may replace all of the molasses (para 0008). Westberg discloses increasing molasses costs as a reason to substitute other carbohydrate materials for the molasses (para 0008). Westberg discloses the admixture is poured into a vessel (packaging, para 0024), where is hardens at ambient temperature (para 0024). 
Benton et al., US 6,440,478 B1; discloses a premixture comprising a carbohydrate source (molasses, col. 3, ln. 12; sucrose, col. 4, ln. 2). Benton discloses adjusting pH to about 7.5 to about 9.5 (col. 3, ln. 49-50). Benton discloses the pH range accelerates dehydration and reduces thermal decomposition of sugars (col. 3, ln. 50-51). Benton discloses sucrose is stable pH above 7 and can withstand thermal decomposition that occurs at lower pH (col. 4, ln. 1-4). Benton discloses excessive pH in the range of 10 to 12 may destroy sugars (col. 4, ln. 5-8). Benton discloses concentrating the premixture (dehydrator, col. 4, ln. 39-46). Benton discloses forming the composition into blocks, cooling, and hardening the blocks (col. 6, ln. 43-44). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


U.S. Patent No. US 10,694,769 B2
Claims 1-6, 8-17, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. US 10,694,769 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. 
Regarding claim 1: ‘769 claims a method of making a feed block (claim 1), comprising: forming a premixture of concentrated separator by-product and added sugar (claim 1); adjusting a pH of the premixture to a first pH with one or more first pH adjusters (claim 1), wherein the first pH is about 7.0 to about 11.0 (first pH is 8.0 to 11.0, claim 1); concentrating the premixture (claim 1); and forming an admixture by combining the concentrated premixture with dry components (claim 1), wherein forming the admixture includes adding one or more second pH adjusters such that the admixture exhibits a second pH that is about the same as the first pH (claim 1).

Regarding claim 3: ‘769 claims the concentrated separator by-product accounts for more of the feed block than any other component on a dry matter basis (claim 9).
Regarding claim 4: ‘769 claims the sugar accounts for about 10 to about 30 wt.% of the feed block on a dry matter basis (5 to 30%, claim 11). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
Regarding claim 5: ‘769 claims the sugar accounts for up to about 15 wt.% of the feed block on a dry matter basis (5 to 30%, claim 11). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
Regarding claim 6: ‘769 claims the sugar includes non-reducing sugars (claim 2).
Regarding claim 8: ‘769 claims the feed block is free of molasses (claim 1).
Regarding claim 9: ‘769 claims the feed block is substantially free of molasses (free of molasses, claim 1). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
Regarding claim 10: ‘769 claims molasses accounts for less than 30 wt.% of the feed block (free of molasses, claim 1).
Regarding claim 11: ‘769 claims the feed block includes at least one of one or more sugar alcohols, clay, or one or more feed nuggets (claim 13).
Regarding claim 12: ‘769 claims the first pH is about 8.0 to about 11.0 (claim 1).
Regarding claim 13: ‘769 claims concentrating the premixture includes concentrating the premixture to a solids content of at least 98 percent by weight (solids 
Regarding claim 14: ‘769 claims concentrating the premixture includes heating the premixture to a temperature of about 230 °F to about 245 °F (claim 8).
Regarding claim 15: ‘769 claims heating the premixture includes heating the mixture under vacuum conditions (claim 13).
Regarding claim 16: ‘769 claims pouring the admixture into a vessel (claim 1).
Regarding claim 17: ‘769 claims allowing the admixture to cool to 185 °F or below (cooling the admixture to a temperature of 155°F, claim 6).
Regarding claim 20: ‘769 claims a method of making a feed block (claim 1, 13), comprising: forming a premixture of concentrated separator by-product and added sugar (claim 1, 13); adjusting a pH of the premixture to a first pH with one or more first pH adjusters (claim 1, 13), wherein the first pH is about 7.0 to about 11.0 (pH is about 8.0 to about 11.0, claim 1, 13); concentrating the premixture (claim 1, 13), forming an admixture by combining the concentrated premixture with dry components (claim 1, 13), wherein forming the admixture includes adding one or more second pH adjusters such that the admixture exhibits a second pH that is about the same as the first pH (claim 1, 13); pouring the admixture into a vessel (claim 1, 13); and allowing the poured admixture to cool to an ambient temperature thereby hardening into a feed block (claim 1, 13), wherein the feed block is substantially free of molasses (claim 1).

Claims 7 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. US 10,694,769 B2; in view of Benton et al., US 6,440,478 B1.
‘769 is relied on as above. ‘769 discloses adjusting pH in a range of about 8.0 to about 11.0 (claims 1 and 13). 
Regarding claim 7: ‘769 does not claim at least one of the one or more first pH adjusters or the one or more second pH adjusters includes one or more of sodium hydroxide, magnesium hydroxide, calcium oxide, sodium hydrogen carbonate, or beet filtrate.
Benton is drawn to a method of making a feed block (abstract). Benton discloses dry minerals control the pH by both raising the pH and by acting as a buffer (col. 3, ln. 47-49). Benton discloses pH is controlled to be within the range of about 7.5 to 9.5 (col. 3, ln. 49-50). Benton discloses bivalent bases include magnesium hydroxide or any other base that is nutritionally compatible with the feed and that will not injure the animals which feed upon it (col. 3, ln. 54-56). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute the unclaimed pH adjuster, as claimed in ‘769, with magnesium hydroxide, as taught in Benton, to obtain a method of making a feed block comprising a pH adjustment step, wherein the pH adjuster is  magnesium hydroxide. In the present case, one having ordinary skill in the art at the time of invention would expect the substitution would yield the predictable result of magnesium hydroxide adjusting the pH to a range of about 7.5 to 9.5, which is within the claimed range. The rationale to support a conclusion that the claim would have been obvious is that the 
Regarding claim 19: ‘769 claims a method of making a feed block (claim 1, 13), comprising: forming a premixture of concentrated separator by-product and added sugar (claim 1, 13), the concentrated separator by-product forming about 45 to about 60 wt.% of the premixture on a dry matter basis (claim 10) and the sugar forming about 5 to about 30 wt.% on a dry matter basis (claim 11); adjusting a pH of the premixture to a first pH with one or more first pH adjusters (claim 1, 13), wherein the first pH is about 7.0 to about 11.0 (pH is about 8.0 to about 11.0, claim 1, 13); concentrating the premixture to a solids content of at least about 90 percent by weight (claim 13); and forming an admixture by combining the concentrated premixture with dry components (claim 1, 13), wherein forming the admixture includes adding one or more second pH adjusters such that the admixture exhibits a second pH that is about the same as the first pH (claim 1, 13), wherein the feed block is substantially free of molasses (claim 1).
‘769 does not claim at least one of the one or more first pH adjusters or the one or more second pH adjusters includes one or more of sodium hydroxide, magnesium hydroxide, calcium oxide, sodium hydrogen carbonate, or beet filtrate.
The discussion of Benton and the reason one having ordinary skill in the art would select magnesium hydroxide are relied on as above. For the reasons provided above, the combination of ‘769 and Benton render the claimed pH adjuster that is magnesium hydroxide obvious. 

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. US 10,694,769 B2; in view of McKenzie et al., US 5,482,729 A. 
‘769 is relied on as above. ‘769 claims pouring the admixture into a vessel and allowing the admixture to cool (claim 1, 13). 
‘769 does not claim allowing the admixture to cool includes cooling the admixture on a cooling belt or in a jacketed vessel.
McKenzie is drawn to producing animal feed supplements (abstract). McKenzie discloses cooling the supplement on a cooling belt (fig 1, #92, col. 3, ln. 31). McKenzie discloses water is sprayed against the underside of the belt to maximize the cooling (col. 3, ln. 31-33). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to cool the admixture in a vessel, as claimed in ‘769, wherein the cooling is on a cooling belt, as taught in McKenzie, to obtain a method of making a feed block that comprises a step of cooling on a cooling belt. One of ordinary skill in the art at the time the invention was filed would have been motivated to cool on a cooling belt to maximize the cooling (col. 3, ln. 31-33). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571) 270-7372.  The examiner can normally be reached on M-F, 9 am-4 pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached at (571)270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/WALTER A MOORE/           Primary Examiner, Art Unit 3619